          Case 3:16-cv-00236-WHO Document 944 Filed 10/30/19 Page 1 of 2



                                                                        Jeremy T. Kamras
                                                                        Jeremy.Kamras@arnoldporter.com




                                                       October 21, 2019


     VIA ECF

     Hon. William H. Orrick, III
     Judge for the United States District Court
     Northern District of California
     450 Golden Gate Avenue
     San Francisco, CA 94102

             Re:      Planned Parenthood Federation of America, Inc. et al. v. Center for
                      Medical Progress et al., Case No. 3:16-cv-00236-WHO

     Your Honor:

             Plaintiffs request that the Court prohibit David Daleiden from testifying as to any
     statements he made to any other Defendant purportedly offered to establish the other
     Defendant’s beliefs or intent when participating in their conspiracy. Each of the other
     Defendants, except Newman, has already testified as to what information he or she knew
     or believed when participating in the “investigation” of Plaintiffs. Allowing Daleiden to
     supplement their testimony with additional allegations against Plaintiffs would serve only
     to expose the jury to irrelevant and highly prejudicial information.

             Indeed, such testimony by Daleiden would be hearsay, rather than proper
     evidence of state of mind. See 2 McCormick On Evid. § 249 (7th ed.) (“A statement that
     D made a statement to X … will frequently have an impermissible hearsay aspect as well
     as a permissible nonhearsay aspect.”). If another Defendant has already testified as to the
     basis for his or her beliefs, presenting testimony about additional information Daleiden
     told the other Defendant would only serve the hearsay purpose of attempting to persuade
     the jury of the truth of Daleiden’s out of court statements. In other words, any
     information relevant to another Defendant’s state of mind has already been introduced
     through the other Defendants. Whatever additional information Daleiden told another
     Defendant that the other Defendant did not rely on is irrelevant to the state of mind of the
     other Defendant, and, as such, is offered only for the hearsay purpose of proving the truth
     of Daleiden’s statements. Fed. R. Evid. 402, 803.


Arnold & Porter Kaye Scholer LLP
Three Embarcadero Center, 10th Floor | San Francisco, CA 94111-4024 | www.arnoldporter.com
      Case 3:16-cv-00236-WHO Document 944 Filed 10/30/19 Page 2 of 2




Hon. William H. Orrick, III
October 21, 2019
Page 2

       Even if Daleiden’s testimony did serve a non-hearsay purpose, the probative value
of such testimony would be greatly outweighed by its prejudice. Fed. R. Evid. 403. Each
Defendant knows what information he or she relied on. Additional information that
Daleiden might have told another Defendant but that did not make enough of an
impression on the other Defendant for her to raise it in her testimony has little, if any,
probative value of the other Defendant’s statement of mind. On the other side of the
balance, Daleiden can be expected to testify he told his co-conspirators the most
inflammatory of statements against Plaintiffs. Thus, Daleiden’s testimony as to
statements he made to other Defendants must be excluded under Rule 403.

       Although Newman has not yet testified, he is likewise the best source of
information as to what information he believed or relied upon when forming an intent.
Daleiden should therefore not be given free rein to repeat all hearsay statements he
allegedly made to Newman when Newman is the most appropriate witness to explain
what information he relied on when agreeing to participate in Defendants’ conspiracy.

        For these reasons, Plaintiffs respectfully request the Court preclude David
Daleiden from testifying about his out of court statements to other Defendants pertaining
to the other Defendants’ beliefs or intent in investigating Plaintiffs.


                                             Respectfully,

                                             /s/ Jeremy T. Kamras
                                                Jeremy T. Kamras
cc:     Counsel (via ECF)




                                                                             US 166900457v1
